Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance

           The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, claim is allowed over prior art of record because the cited references either singularly or in combination cannot teach or suggest uniquely distinct features used in combination with other claimed element “wherein the first information is used for determining a target time window, the second radio signal occupies a second time window in time domain, and the second information is used for determining at least one of whether the second time window belongs to the target time window or a relative position relationship between the second time window and the target time window; an end of the first time window is earlier than a start of the target time window, a radio resource occupied by the first radio signal is used for determining at least one of a frequency-domain resource occupied by the second radio signal, a code-domain resource occupied by the second radio signal or a Modulation and Coding Scheme employed by the second radio signal; the first information, the second information, the first radio signal and the second radio signal are all transmitted via an air interface; the first information and the second information are transmitted as two different fields in a same signaling, the first information is used for indicating at least one of a time length of a time interval between a start of the target time window and a start of the first time window, or a time length of the target time window; the first radio signal is transmitted through a physical random access channel, the second radio signal is transmitted through a physical uplink shared channel; a radio resource occupied by the first radio signal comprises a characteristic sequence resource for generating the first radio signal and a time-frequency resource for transmitting the first radio signal”. The closest prior art of record, LIN U.S. Patent Application Publication No. US 2019/0342033, either singularly or in combination, cannot teach or suggest the above underlined uniquely distinct features.

Regarding claim 6, claim is allowed over prior art of record because the cited references either singularly or in combination cannot teach or suggest uniquely distinct features used in combination with other claimed element “wherein the first information is used for determining a target time window, the second radio signal occupies a second time window in time domain, and the second information is used for determining at least one of whether the second time window belongs to the target time window or a relative position relationship between the second time window and the target time window; an end of the first time window is earlier than a start of the target time window, a radio resource occupied by the first radio signal is used for determining at least one of a frequency-domain resource occupied by the second radio signal, a code-domain resource occupied by the second radio signal or a Modulation and Coding Scheme employed by the second radio signal; the first information, the second information, the first radio signal and the second radio signal are all transmitted via an air interface; the first information and the second information are transmitted as two different fields in a same signaling, the first information is used for indicating at least one of a time length of a time interval between a start of the target time window and a start of the first time window, or a time length of the target time window; the first radio signal is transmitted through a physical random access channel, the second radio signal is transmitted through a physical uplink shared channel; a radio resource occupied by the first radio signal comprises a characteristic sequence resource for generating the first radio signal and a time-frequency resource for transmitting the first radio signal”. The closest prior art of record, LIN U.S. Patent Application Publication No. US 2019/0342033, either singularly or in combination, cannot teach or suggest the above underlined uniquely distinct features.

Regarding claim 6, claim is allowed over prior art of record because the cited references either singularly or in combination cannot teach or suggest uniquely distinct features used in combination with other claimed element “wherein the first information is used for determining a target time window, the second radio signal occupies a second time window in time domain, and the second information is used for determining at least one of whether the second time window belongs to the target time window or a relative position relationship between the second time window and the target time window; an end of the first time window is earlier than a start of the target time window, a radio resource occupied by the first radio signal is used for determining at least one of a frequency-domain resource occupied by the second radio signal, a code-domain resource occupied by the second radio signal or a Modulation and Coding Scheme employed by the second radio signal; the first information, the second information, the first radio signal and the second radio signal are all transmitted via an air interface; the first information and the second information are transmitted as two different fields in a same signaling, the first information is used for indicating at least one of a time length of a time interval between a start of the target time window and a start of the first time window, or a time length of the target time window; the first radio signal is transmitted through a physical random access channel, the second radio signal is transmitted through a physical uplink shared channel; a radio resource occupied by the first radio signal comprises a characteristic sequence resource for generating the first radio signal and a time-frequency resource for transmitting the first radio signal”. The closest prior art of record, LIN U.S. Patent Application Publication No. US 2019/0342033, either singularly or in combination, cannot teach or suggest the above underlined uniquely distinct features.

Regarding claim 16, claim is allowed over prior art of record because the cited references either singularly or in combination cannot teach or suggest uniquely distinct features used in combination with other claimed element “wherein the first information is used for determining a target time window, the second radio signal occupies a second time window in time domain, and the second information is used for determining at least one of whether the second time window belongs to the target time window or a relative position relationship between the second time window and the target time window; an end of the first time window is earlier than a start of the target time window, a radio resource occupied by the first radio signal is used for determining at least one of a frequency-domain resource occupied by the second radio signal, a code-domain resource occupied by the second radio signal or a Modulation and Coding Scheme employed by the second radio signal; the first information, the second information, the first radio signal and the second radio signal are all transmitted via an air interface; the first information and the second information are transmitted as two different fields in a same signaling, the first information is used for indicating at least one of a time length of a time interval between a start of the target time window and a start of the first time window, or a time length of the target time window; the first radio signal is transmitted through a physical random access channel, the second radio signal is transmitted through a physical uplink shared channel; a radio resource occupied by the first radio signal comprises a characteristic sequence resource for generating the first radio signal and a time-frequency resource for transmitting the first radio signal”. The closest prior art of record, LIN U.S. Patent Application Publication No. US 2019/0342033, either singularly or in combination, cannot teach or suggest the above underlined uniquely distinct features.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

           See the List of References cited in the US PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANH C TRAN whose telephone number is (571)272-3007. The examiner can normally be reached Full Time Increase Flex Program.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael R Neff can be reached on 571-270-1848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KHANH C. TRAN
Examiner
Art Unit 2631



KCT
/KHANH C TRAN/Primary Examiner, Art Unit 2631